J-S73013-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                            :         PENNSYLVANIA
                     Appellee               :
                                            :
              v.                            :
                                            :
 GEOFFREY HETHERINGTON                      :
                                            :
                     Appellant              :        No. 358 WDA 2018

                Appeal from the PCRA Order January 25, 2018
           In the Court of Common Pleas of Westmoreland County
            Criminal Division at No(s): CP-65-CR-0004012-2013


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and OLSON, J.

MEMORANDUM BY GANTMAN, P.J.:                       FILED FEBRUARY 27, 2019

      Appellant, Geoffrey Hetherington, appeals from the order entered in the

Westmoreland County Court of Common Pleas, which denied his petition

brought pursuant to the Post-Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A.

§§ 9541-9546. We affirm.

      The relevant facts and procedural history of this case are as follows. On

September 9, 2013, police arrested Appellant near Victim’s residence after a

911 call by a neighbor for a disturbance. On September 29, 2014, the court

held a bench trial and convicted Appellant of two counts of stalking and one

count of terroristic threats. Appellant did not testify at trial, and the court did

not conduct a colloquy regarding Appellant’s right to testify.          The court

sentenced Appellant on December 29, 2014, to 8 to 24 months’ imprisonment

on each stalking conviction, to run consecutively, for an aggregate term of 16
J-S73013-18


to 48 months’ imprisonment, plus 5 years’ probation on the terroristic threats

conviction.1

       Appellant filed a timely PCRA petition in January 2015, which was

followed by a convoluted path to review, involving multiple changes of

counsel, pro se filings, procedural delays, and premature appeals, until

January 25, 2017, when this Court vacated the PCRA court’s September 14,

2015 order dismissing Appellant’s first PCRA petition and remanded for

counsel to file an amended PCRA petition or a Turner/Finley2 no-merit letter.

       On February 7, 2017, the PCRA court granted Appellant’s motion to

appoint new counsel to represent Appellant. On November 29, 2017, current

counsel filed an amended PCRA petition, which argued trial counsel was

ineffective for depriving Appellant of his right to testify at trial.3 The PCRA

court held a hearing on January 25, 2018.         During the hearing, Appellant

testified on direct examination that he could not recall a conversation with

trial counsel, before or at trial, about Appellant’s desire to testify at trial. On

cross-examination, Appellant testified that counsel ignored Appellant during


____________________________________________


1 The court held a consolidated bench trial at two different dockets, 4009-
2013 and 4012-2013. Appellant is no longer serving a sentence for the
stalking conviction at No. 4009-2013.

2 Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988) and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

3 On December 22, 2017, the court found Appellant in violation of his
probation, which the court revoked, and resentenced Appellant to 5 years’
probation.

                                           -2-
J-S73013-18


trial when he asked to testify. On re-direct examination, Appellant testified

that he did not have a full conversation with trial counsel with respect to

testifying at trial.

      On the other hand, trial counsel testified that she thoroughly advised

Appellant of his rights and could not recall Appellant asking to testify at trial.

Trial counsel also testified that Appellant was on probation at the time of trial

for nearly identical offenses with the same victim, and counsel believed

Appellant would have been susceptible to significant impeachment if he had

testified. At the end of the hearing, the PCRA court denied relief. Appellant

timely filed a notice of appeal on Monday, February 26, 2018. The PCRA court

did not order and Appellant did not file a Rule 1925(b) statement.

      Appellant raises the following issue for our review:

          WHETHER THE [PCRA] COURT ERRED WHEN IT MADE A
          FINDING THAT [APPELLANT] WAS NOT ENTITLED TO POST-
          CONVICTION COLLATERAL RELIEF, EVEN THOUGH THE
          EVIDENCE PRESENTED AT THE PCRA HEARING SHOWED
          THAT DEFENSE COUNSEL PRECLUDED [APPELLANT] FROM
          TESTIFYING AT HIS NON-JURY TRIAL, CAUSING THE COURT
          TO FIND [APPELLANT] GUILTY[?]

(Appellant’s Brief at 6).

      Our standard of review of the denial of a PCRA petition is limited to

examining whether the evidence of record supports the court’s determination

and whether its decision is free of legal error. Commonwealth v. Conway,

14 A.3d 101, 109 (Pa.Super. 2011), appeal denied, 612 Pa. 687, 29 A.3d 795

(2011). This Court grants great deference to the findings of the PCRA court if


                                      -3-
J-S73013-18


the record contains any support for those findings. Commonwealth v. Boyd,

923 A.2d 513, 515 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932 A.2d

74 (2007).     We give no such deference, however, to the court’s legal

conclusions.   Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa.Super.

2012). Traditionally, credibility issues are resolved by the trier of fact who

had the opportunity to observe the witnesses’ demeanor. Commonwealth

v. Abu-Jamal, 553 Pa. 485, 527, 720 A.2d 79, 99 (1998), cert. denied, 528

U.S. 810, 120 S.Ct. 41, 145 L.Ed.2d 38 (1999). Where the record supports

the PCRA court’s credibility resolutions, they are binding on this Court. Id.

      Appellant argues trial counsel’s failure to call Appellant to testify during

trial constitutes ineffective assistance of counsel. Appellant submits the court

did not conduct an oral colloquy on Appellant’s waiver of his right to testify.

Appellant contends he spoke to trial counsel during trial about testifying, but

she ignored his requests. Appellant maintains his testimony was necessary to

refute Victim’s testimony. Appellant concludes this Court should vacate his

judgment of sentence and remand the matter for a new trial. We disagree.

      The    law   presumes   counsel    has   rendered   effective   assistance.

Commonwealth v. Williams, 597 Pa. 109, 950 A.2d 294 (2008). Under the

traditional analysis, to prevail on a claim of ineffective assistance of counsel,

a petitioner bears the burden to prove his claims by a preponderance of the

evidence. Commonwealth v. Turetsky, 925 A.2d 876 (Pa.Super. 2007),

appeal denied, 596 Pa. 707, 940 A.2d 365 (2007).            The petitioner must


                                      -4-
J-S73013-18


demonstrate: (1) the underlying claim is of arguable merit; (2) counsel had

no reasonable strategic basis for the asserted action or inaction; and (3) but

for the errors and omissions of counsel, there is a reasonable probability that

the outcome of the proceedings would have been different. Id. See also

Commonwealth v. Kimball, 555 Pa. 299, 724 A.2d 326 (1999).                  “A

reasonable probability is a probability that is sufficient to undermine

confidence in the outcome of the proceeding.” Commonwealth v. Spotz,

624 Pa. 4, 34, 84 A.3d 294, 312 (2014) (quoting Commonwealth v. Ali, 608

Pa. 71, 86-87, 10 A.3d 282, 291 (2010)). “Where it is clear that a petitioner

has failed to meet any of the three, distinct prongs of the…test, the claim may

be disposed of on that basis alone, without a determination of whether the

other two prongs have been met.” Commonwealth v. Steele, 599 Pa. 341,

360, 961 A.2d 786, 797 (2008).

      “The threshold inquiry in ineffectiveness claims is whether the

issue/argument/tactic which counsel has foregone and which forms the basis

for the assertion of ineffectiveness is of arguable merit….” Commonwealth

v. Pierce, 537 Pa. 514, 524, 645 A.2d 189, 194 (1994). “Counsel cannot be

found ineffective for failing to pursue a baseless or meritless claim.”

Commonwealth v. Poplawski, 852 A.2d 323, 327 (Pa.Super. 2004).

         Once this threshold is met we apply the ‘reasonable basis’
         test to determine whether counsel’s chosen course was
         designed to effectuate his client’s interests. If we conclude
         that the particular course chosen by counsel had some
         reasonable basis, our inquiry ceases and counsel’s
         assistance is deemed effective.

                                     -5-
J-S73013-18



Pierce, supra at 524, 645 A.2d at 194-95 (internal citations omitted).

          Prejudice is established when [a defendant] demonstrates
          that counsel’s chosen course of action had an adverse effect
          on the outcome of the proceedings. The defendant must
          show that there is a reasonable probability that, but for
          counsel’s unprofessional errors, the result of the proceeding
          would have been different. A reasonable probability is a
          probability sufficient to undermine confidence in the
          outcome. In [Kimball, supra], we held that a “criminal
          defendant alleging prejudice must show that counsel’s
          errors were so serious as to deprive the defendant of a fair
          trial, a trial whose result is reliable.”

Commonwealth v. Chambers, 570 Pa. 3, 21-22, 807 A.2d 872, 883 (2002)

(some internal citations and quotation marks omitted).

     “Where matters of strategy and tactics are concerned, counsel’s

assistance is deemed constitutionally effective if [she] chose a particular

course that had some reasonable basis designed to effectuate [her] client’s

interests.” Commonwealth v. Sneed, 616 Pa. 1, 19, 45 A.3d 1096, 1107

(2012).

          A finding that a chosen strategy lacked a reasonable basis
          is not warranted unless it can be concluded that an
          alternative not chosen offered a potential for success
          substantially greater than the course actually pursued. A
          claim of ineffectiveness generally cannot succeed through
          comparing, in hindsight, the trial strategy employed with
          alternatives not pursued.

Id. at 19-20, 45 A.3d at 1107 (internal citations and quotation marks

omitted).

     A defendant’s decision to testify on his own behalf is ultimately made by

the defendant after full consultation with counsel.       Commonwealth v.

                                      -6-
J-S73013-18


Thomas, 783 A.2d 328, 334 (Pa.Super. 2001). “In order to support a claim

that counsel was ineffective for failing to call the appellant to the stand, [the

appellant] must demonstrate either that (1) counsel interfered with [her]

client’s freedom to testify, or (2) counsel gave specific advice so unreasonable

as to vitiate a knowing and intelligent decision by the client not to testify in

his own behalf.” Id. (quoting Commonwealth v. Preston, 613 A.2d 603,

605 (Pa.Super. 1992), appeal denied, 533 Pa. 658, 625 A.2d 1192 (1993))

(internal quotation marks omitted). An appellant must show specific incidents

of counsel’s impropriety to satisfy a claim of strategic error. Thomas, supra

at 334-35.

      Instantly, the court convicted Appellant on September 19, 2014, of two

counts of stalking and one count of terroristic threats. Appellant did not testify

at trial, and the court did not conduct a colloquy regarding Appellant’s waiver

of his right to testify. Following his sentencing, Appellant timely filed a PCRA

petition in January 2015. After a complicated procedural history, on January

25, 2017, this Court vacated the PCRA court’s September 14, 2015 order

dismissing Appellant’s first PCRA petition and remanded for counsel to file an

amended petition or a Turner/Finley no-merit letter. On February 7, 2017,

the PCRA court granted Appellant’s motion to appoint new counsel. Current

counsel filed an amended PCRA petition on Appellant’s behalf on November

29, 2017, and argued trial counsel was ineffective for depriving Appellant of

his right to testify at trial.   During a PCRA hearing on January 25, 2018,


                                      -7-
J-S73013-18


Appellant testified inconsistently regarding what conversations took place with

trial counsel about Appellant’s decision to testify. Conversely, trial counsel

testified that she advised Appellant of all of his rights; and Appellant did not

tell her that he wanted to testify at trial. At the conclusion of the hearing, the

PCRA court denied relief.

      In response to Appellant’s contention, the PCRA court reasoned as

follows:

           Upon a review of the record in this case, the [c]ourt finds
           that [Appellant] was adequately advised by trial counsel of
           [the] right to testify. The testimony at the Evidentiary
           Hearing reveals that [trial counsel] and [Appellant]
           discussed (1) the possibility of [Appellant] testifying on his
           own behalf at the Non-Jury Trial and (2) the disadvantages
           of him testifying.       [Trial counsel] consistently and
           unequivocally testified that she informed [Appellant] of such
           rights, as she does with all of her clients, and [Appellant]
           never expressed a desire to testify. To the contrary,
           [Appellant’s] testimony was contradictory and inconsistent.
           During the hearing, [Appellant] testified on direct-
           examination and redirect that he did not have a full
           conversation with [trial counsel] about wanting to testify at
           trial; however, on cross-examination, he said that he did
           request to testify and [trial counsel] ignored his request to
           do so. As there is no benefit of a colloquy, the [c]ourt relies
           on the evidence presented and the credibility of the
           witnesses. It is the opinion of [the c]ourt that the evidence
           presented clearly establishes that [trial counsel] fully and
           adequately informed [Appellant] of all of his constitutional
           rights and any advantages or disadvantages to testifying at
           trial.   This included the fact that [Appellant] was on
           supervision with the Westmoreland County Adult Probation
           and Parole Office for having committed nearly identical
           offenses with the [same victim], and the fact that
           [Appellant] would be susceptible to significant impeachment
           or cross-examination based upon the facts of the case. The
           [c]ourt finds that [trial counsel’s] conversations with
           [Appellant] discussing all of the disadvantages to testifying

                                        -8-
J-S73013-18


        at the Non-Jury Trial were reasonable. Further, there is no
        credible evidence presented to establish that [Appellant]
        requested to testify and [trial counsel] prevented him from
        doing so.

(PCRA Court Opinion, filed March 16, 2018, at 5-6). The record supports the

PCRA court’s analysis and decision. See Sneed, supra; Abu-Jamal, supra;

Turetsky, supra; Thomas, supra. Accordingly, we affirm.

     Order affirmed.

     President Judge Emeritus Bender joins this memorandum.

     Judge Olson concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/27/2019




                                   -9-